EXHIBIT (h)(6)(b) Schedule A As of March 7, 2011 Contractual Effective Termination Trust, Series and Class Expense Cap Date Date Eaton Vance Growth Trust Asian Small Companies Fund Class A 0.15% reduction 5/14/2010 12/31/2011 on Total Net Assets Asian Small Companies Fund Class B 0.15% reduction 5/14/2010 12/31/2011 on Total Net Assets Greater China Growth Fund Class A 0.10% reduction 5/14/2010 12/31/2011 on Total Net Assets Greater China Growth Fund Class B 0.10% reduction 5/14/2010 12/31/2011 on Total Net Assets Greater China Growth Fund Class C 0.10% reduction 5/14/2010 12/31/2011 on Total Net Assets Multi-Cap Growth Fund Class A 1.28% 11/8/2010 12/31/2011 Multi-Cap Growth Fund Class B 2.03% 11/8/2010 12/31/2011 Multi-Cap Growth Fund Class C 2.03% 11/8/2010 12/31/2011 Richard Bernstein Multi-Market Equity Strategy Fund Class A 1.50% 10/12/2010 12/31/2011 Richard Bernstein Multi-Market Equity Strategy Fund Class C 2.25% 10/12/2010 12/31/2011 Richard Bernstein Multi-Market Equity Strategy Fund Class I 1.25% 10/12/2010 12/31/2011 Atlanta Capital SMID-Cap Fund Class A 1.20% 2/1/2009 1/31/2012 Atlanta Capital SMID-Cap Fund Class I 0.95% 2/1/2009 1/31/2012 Atlanta Capital SMID-Cap Fund Class R 1.45% 7/31/2009 1/31/2012 Atlanta Capital SMID-Cap Fund Class C 1.95% 9/30/2009 1/31/2012 Atlanta Capital Focused Growth Fund Class A 1.25% 2/1/2009 1/31/2012 Atlanta Capital Focused Growth Fund Class I 1.00% 2/1/2009 1/31/2012 Focused Growth Opportunities Fund Class A 1.25% 3/7/2011 6/30/2012 Focused Growth Opportunities Fund Class C 2.00% 3/7/2011 6/30/2012 Focused Growth Opportunities Fund Class I 1.00% 3/7/2011 6/30/2012 Focused Value Opportunities Fund Class A 1.25% 3/7/2011 6/30/2012 Focused Value Opportunities Fund Class C 2.00% 3/7/2011 6/30/2012 Focused Value Opportunities Fund Class I 1.00% 3/7/2011 6/30/2012 Eaton Vance Municipals Trust II Tax-Advantaged Bond Strategies Short Term Fund Class A 0.90% 2/3/2009 5/31/2011 Tax-Advantaged Bond Strategies Short Term Fund Class C 1.65% 2/3/2009 5/31/2011 Tax-Advantaged Bond Strategies Short Term Fund Class I 0.65% 2/3/2009 5/31/2011 Tax-Advantaged Bond Strategies Intermediate Term Fund Class A 0.95% 2/1/2010 5/31/2013 Tax-Advantaged Bond Strategies Intermediate Term Fund Class C 1.70% 2/1/2010 5/31/2013 Tax-Advantaged Bond Strategies Intermediate Term Fund Class I 0.70% 2/1/2010 5/31/2013 Tax-Advantaged Bond Strategies Long Term Fund Class A 0.95% 2/1/2010 5/31/2013 Tax-Advantaged Bond Strategies Long Term Fund Class C 1.70% 2/1/2010 5/31/2013 Tax-Advantaged Bond Strategies Long Term Fund Class I 0.70% 2/1/2010 5/31/2013 Contractual Effective Termination Trust, Series and Class Expense Cap Date Date Eaton Vance Mutual Funds Trust Emerging Markets Local Income Fund Class A 1.25% 3/1/2009 2/28/2012 Emerging Markets Local Income Fund Class C 1.95% 8/1/2010 2/28/2012 Emerging Markets Local Income Fund Class I 0.95% 11/30/2009 2/28/2012 International Equity Fund Class A 1.50% 3/1/2007 2/28/2012 International Equity Fund Class C 2.25% 3/1/2007 2/28/2012 International Equity Fund Class I 1.25% 3/1/2007 2/28/2012 International Multi-Market Local Income Fund Class A 1.10% 3/1/2008 2/28/2012 International Multi-Market Local Income Fund Class C 1.80% 3/1/2011 2/28/2012 International Multi-Market Local Income Fund Class I 0.80% 3/1/2011 2/28/2012 Tax-Managed Mid-Cap Core Fund Class A 1.60% 4/23/2007 2/28/2012 Tax-Managed Mid-Cap Core Fund Class B 2.35% 4/23/2007 2/28/2012 Tax-Managed Mid-Cap Core Fund Class C 2.35% 4/23/2007 2/28/2012 Tax-Managed Small-Cap Value Fund Class A 1.65% 4/23/2007 2/28/2012 Tax-Managed Small-Cap Value Fund Class B 2.40% 4/23/2007 2/28/2012 Tax-Managed Small-Cap Value Fund Class C 2.40% 4/23/2007 2/28/2012 Tax-Managed Small-Cap Value Fund Class I 1.40% 9/30/2009 2/28/2012 Large-Cap Core Research Fund Class A 1.25% 6/17/2008 4/30/2011 Large-Cap Core Research Fund Class I 1.00% 6/17/2008 4/30/2011 Large-Cap Core Research Fund Class C 2.00% 9/30/2009 4/30/2011 Parametric Structured International Equity Fund Class A 1.50% 3/31/2010 5/31/2011 Parametric Structured International Equity Fund Class C 2.25% 3/31/2010 5/31/2011 Parametric Structured International Equity Fund Class I 1.25% 3/31/2010 5/31/2011 Build America Bond Fund Class A 0.95% 11/17/2009 2/28/2013 Build America Bond Fund Class C 1.70% 11/17/2009 2/28/2013 Build America Bond Fund Class I 0.70% 11/17/2009 2/28/2013 Global Macro Absolute Return Advantage Fund Class A 1.55% 8/25/2010 2/28/2013 Global Macro Absolute Return Advantage Fund Class C 2.25% 8/25/2010 2/28/2013 Global Macro Absolute Return Advantage Fund Class I 1.25% 8/25/2010 2/28/2013 Global Macro Absolute Return Advantage Fund Class R 1.75% 12/1/2010 2/28/2013 Eaton Vance Special Investment Trust Enhanced Equity Option Income Fund Class A 1.50% 2/29/08 3/31/2011 Enhanced Equity Option Income Fund Class C 2.25% 2/29/08 3/31/2011 Enhanced Equity Option Income Fund Class I 1.25% 2/29/08 3/31/2011 Risk-Managed Equity Option Income Fund Class A 1.50% 2/29/08 3/31/2011 Risk-Managed Equity Option Income Fund Class C 2.25% 2/29/08 3/31/2011 Risk-Managed Equity Option Income Fund Class I 1.25% 2/29/08 3/31/2011 Investment Grade Income Fund Class I 0.70% 10/15/2007 4/30/2011 Investment Grade Income Fund Class A 0.95% 1/2/2009 4/30/2011 Real Estate Fund Class I 1.15% 5/1/2007 4/30/2011 Real Estate Fund Class A 1.40% 6/8/2010 4/30/2011 Equity Asset Allocation Fund Class A 1.45% 5/1/2008 4/30/2011 Equity Assets Allocation Fund Class C 2.20% 5/1/2008 4/30/2011 Equity Asset Allocation Fund Class I 1.20% 5/1/2008 4/30/2011 Contractual Effective Termination Trust, Series and Class Expense Cap Date Date Special Investment Trust (contd) Large-Cap Growth Fund Class A 1.25% 5/1/2008 4/30/2011 Large-Cap Growth Fund Class B 2.00% 5/1/2008 4/30/2011 Large-Cap Growth Fund Class C 2.00% 5/1/2008 4/30/2011 Large-Cap Growth Fund Class I 1.00% 5/1/2008 4/30/2011 Large-Cap Growth Fund Class R 1.50% 7/31/2009 4/30/2011 Small-Cap Fund Class A 1.50% 8/29/2008 4/30/2011 Small-Cap Fund Class B 2.25% 8/29/2008 4/30/2011 Small-Cap Fund Class C 2.25% 8/29/2008 4/30/2011 Small-Cap Fund Class I 1.25% 8/29/2008 4/30/2011 Small-Cap Fund Class R 1.75% 7/31/2009 4/30/2011 Small-Cap Value Fund Class A 1.65% 4/23/2007 4/30/2011 Small-Cap Value Fund Class B 2.40% 4/23/2007 4/30/2011 Small-Cap Value Fund Class C 2.40% 4/23/2007 4/30/2011 Small-Cap Value Fund Class I 1.40% 9/30/2009 4/30/2011 Commodity Strategy Fund Class A 1.50% 4/7/2010 4/30/2011 Commodity Strategy Fund Class C 2.25% 4/7/2010 4/30/2011 Commodity Strategy Fund Class I 1.25% 4/7/2010 4/30/2011 Greater India Fund Class A 0.15% reduction 5/1/2010 4/30/2011 on Total Net Assets Option Absolute Return Strategy Fund Class A 1.75% 9/27/2010 11/30/2011 Option Absolute Return Strategy Fund Class C 2.50% 9/27/2010 11/30/2011 Option Absolute Return Strategy Fund Class I 1.50% 9/27/2010 11/30/2011 Short Term Real Return Fund Class A 1.15% 3/31/2010 2/28/2012 Short Term Real Return Fund Class C 1.90% 3/31/2010 2/28/2012 Short Term Real Return Fund Class I 0.90% 3/31/2010 2/28/2012 Eaton Vance Variable Trust VT Large-Cap Value Fund 1.30% 5/1/2008 4/30/2011
